Citation Nr: 1310887	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  04-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for alcoholism.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a personality disorder.

4.  Entitlement to service connection for visual deficits.  

5.  Entitlement to service connection for alcoholism.

6.  Entitlement to service connection for PTSD.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1985 and from October 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The July 2000 rating decision denied service connection for visual defect based on the RO's determination that the claim was not well-grounded.  In April 2001, the Veteran was notified that the recently-enacted Veterans Claims Assistance Act of 2000 (VCAA) had eliminated the requirement that a claim be well-grounded.  As a result, the RO notified the Veteran that it would re-review his claim.  

In May 2001, the Veteran raised several other service connection claims, including for alcoholism, PTSD, and a personality disorder.  The Veteran was provided VCAA notice for these issues, as well as additional notice for the visual defects claim, in an August 2001 letter.  He was notified that, because the personality disorder claim had been denied in March 1995, and because that denial had not been appealed, it would be necessary for him to submit new and material evidence before VA could adjudicate this claim on the merits.

In its March 2002 rating decision, the RO denied the alcoholism, PTSD, and visual defects claims on the merits.  It also determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a personality disorder. 
	
A notice of disagreement with the March 2002 rating decision was received in March 2002, a statement of the case was issued in January 2004, and a substantive appeal was received in January 2004.

In his January 2004 substantive appeal, the appellant indicated that he wanted to be scheduled for a hearing before a Member of the Board at his local RO.  In March 2004, the Veteran withdrew his request for an in-person hearing and requested a videoconference hearing instead.  Because he was incarcerated at the time, he requested that his accredited representative, Disabled American Veterans, be allowed to present testimony on his behalf.  In March 2004, the Veteran was notified that Disabled American Veterans could not attend a hearing unless the Veteran was present.  In response to this information, in April 2004, the Veteran submitted a written statement asking to withdraw his hearing request.  Therefore, any hearing request is deemed to have been withdrawn.

In November 2006, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

In its November 2006 decision and remand, the Board determined that, in addition to the personality disorder issue, the claims of entitlement to service connection for alcoholism and PTSD had also been subject to prior, final denials.  (The alcoholism claim had been denied in an unappealed April 1992 rating decision, while the PTSD claim had been denied in an unappealed July 1997 rating decision.)  Thus, the submission of new and material evidence was determined to be required before any of these claims may be adjudicated on the merits.  The Board recharacterized these issues accordingly.

In addition to the claims discussed herein, the Board's November 2006 decision denied claims of entitlement to service connection for (1) residuals of a head injury; (2) facial abrasions and contusions; (3) attention deficit disorder; and (4) an acquired psychiatric disorder, to include major depression and an anxiety disorder.  The Board also determined that VA had properly reduced the Veteran's disability compensation payments due to his incarceration.  These issues have thus been resolved and will not be further adjudicated herein.

Because the Board has already denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety disorder, the development that will be directed in the remand instructions below will be limited to development for the alcoholism and PTSD claims that are currently before the Board.  
	
The Board notes that, throughout the course of his appeal, the Veteran has requested assistance from VA in anticipation of his release from prison.  Among the Veteran's requests, he has asked for a VA benefits handbook and for information on how to establish entitlement to any benefits for which he may be eligible.  In particular, the issues of entitlement to nonservice-connected pension benefits, VA medical care, and housing assistance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for alcoholism was denied by rating decision in April 1992.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the April 1992 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for alcoholism.

3.  Entitlement to service connection for PTSD was denied by rating decision in July 1997.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the July 1997 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

5.  Entitlement to service connection for a personality disorder was denied by rating decision in March 1995. 

6.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 1995 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for personality disorder.

7.  The preponderance of the evidence is against finding that the Veteran has a visual deficit that had its onset in service or that is otherwise associated with service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1992 rating decision is new and material; thus, the claim of entitlement to service connection for alcoholism is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  Evidence added to the record since the July 1997 rating decision is new and material; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  New and material evidence has not been added to the record since the March 1995 rating decision; thus, the claim of entitlement to service connection for a personality disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

4.  The Veteran does not have a current visual deficit that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The United States Court of Appeals for Veterans Claims (hereinafter, 'the Court ') has held, however, that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.').

With respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a personality disorder, the Board notes that resolution of this appeal is based on facts that are not in dispute, and dependent solely on interpretation of the statutes and regulations pertaining to the submission of new and material evidence.  In essence, even accepting as fact the assertions put forth by the Veteran in this case, there is no evidence that the Veteran can submit that satisfies the materiality requirement, and the request to reopen must be denied.  VA has no further duty, therefore, to notify the Veteran of the evidence needed to substantiate his claim, or to assist him in obtaining that evidence, because no reasonable possibility exists that any further assistance would aid him in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

With respect to the alcoholism and PTSD claims, the Board believes that the evidence has been developed to the extent necessary to adjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for alcoholism and PTSD.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that these claims should be reopened.  Any additional evidentiary development that is necessary before the alcoholism and PTSD claims may be adjudicated on their merits will be discussed in greater detail in the REMAND portion of this document.

With respect to the claim of entitlement to service connection for visual deficit, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in April 2001, November 2006, February 2007, and June 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The November 2006, February 2007, and June 2007 letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that these notice letters were not issued prior to the initial adjudication of the Veteran's visual deficits claims in July 2000.  His claim, however, was readjudicated following the issuance of these notices, most recently in an August 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the visual deficits issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and medical records from the New Hampshire Department of Corrections.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Veteran underwent a VA examination in connection with his visual deficits claim in June 2011.  The Board finds that the resulting VA examination report is adequate for the purpose of determining the claim decided herein.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examination report indicates review of the claims file.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the June 2011 VA examination report in this case provides an adequate basis for a decision on the Veteran's claim.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for alcoholism and PTSD.  He essentially contends that these disabilities are related to traumas that he suffered in service.  As noted in the July 1997 rating decision, the Veteran contends "that in 1990 he was jumped and assaulted while he was intoxicated because he told someone to leave a friend's wife alone."

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that determined that no new and material evidence had been presented), will be evaluated in the context of the entire record.   Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Alcoholism and PTSD

1.  Alcoholism

The Veteran's claim of entitlement to service connection for alcoholism was originally denied in an April 1992 rating decision.  The rationale for this denial was that alcoholism was "a claim for which service connection cannot be granted" because the disability was determined to been the result of the Veteran's own willful misconduct.  The evidence of record at the time of the April 1992 denial consisted, in relevant part, of the Veteran's service treatment records and VA examination reports from November 1991.  

While not expressly stated in the April 1992 decision, this denial was presumably based on 38 U.S.C.A. § 1110, providing that service connection may be established for disability resulting from personal injury or disease incurred in or aggravated by service, but no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  With respect to alcohol and drug abuse, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibited, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See 38 U.S.C.A. § 1110.  Section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

Since the April 1992 rating decision, the United States Court of Appeals for the Federal Circuit (Court) has held that the current version of 38 U.S.C.A. § 1110, when read in light of its legislative history, does not preclude an appellant from receiving compensation for alcohol or drug- related disabilities arising secondarily from a service- connected disability.  Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  The Board notes that, in the case at hand, the Veteran contends that his alcoholism either developed as a result of, or was exacerbated by, traumatic events that he suffered in service.

2.  PTSD

The Veteran's claim of entitlement to service connection for PTSD was originally denied in a July 1997 rating decision.  The rationale for this denial was that there was no confirmed PTSD diagnosis that satisfied the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) published by the American Psychiatric Association.  The rating decision also indicates that the available evidence did not adequately establish the occurrence of a stressful event.  Furthermore, the rating decision notes the Veteran's description of having been "jumped and assaulted while he was intoxicated because he told someone to leave a friend's wife alone."  It concludes that, "[i]f this is intended to be the veteran's stressor, this incident and any resultant injuries or disabilities associated with it has been determined to be due to willful misconduct."  The evidence of record at the time of the July 1997 denial consisted, in relevant part, of the Veteran's service treatment records, VA examination reports from November 1991, and personal statements in which the Veteran described his in-service stressors.

3.  New Evidence and Analysis 

Since the April 1992 and July 1997 rating decisions, a February 2008 letter that was written by a VA human resources management officer at the Manchester RO has been added to the record.  She reported that, from January 1997 to April 2000, she "had frequent, lengthy, and regular contact with [the Veteran]," which "was primarily for the purpose of counseling [the Veteran] concerning his on-the-job conduct and attempting to obtain proper treatment in an effort to improve this conduct."  She reported that the Veteran's "conduct frequently mirrored the effects of alcoholism, depression and post traumatic stress disorder (PTSD)," and that "it was readily apparent his conduct was exacerbated by his military service coupled with alcoholism which had its roots in 'drinking to forget traumatic incidents while on active duty.'"

The Board finds that this letter constitutes new and material evidence to reopen the Veteran's claims of entitlement to service connection for alcoholism and PTSD.  This evidence is new in that it was not of record at the time of the April 1992 and July 1997 rating decisions.  

This evidence is material in that it contains an opinion from one of the Veteran's counselors that links what she observes to be conduct mirroring the effects of alcoholism and PTSD to traumatic events that occurred during the Veteran's active duty service.  

The Board further notes that the interpretation of 38 U.S.C.A. § 1110 as presented in Allen, supra., raises the possibility of establishing entitlement to service connection for alcoholism as secondary to PTSD.  (This secondary theory of entitlement, of course, is predicated on the Veteran being granted service connection for PTSD.)  

In short, the Board finds that this letter constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for alcoholism and PTSD.  To this extent, the benefits sought on appeal are granted.

B.  Personality Disorder

The Veteran's claim of entitlement to service connection for a personality disorder was originally denied in a March 1995 rating decision.  The rationale for this denial was that the Veteran's service treatment records were completely negative for any complaints, findings, or treatment for a nervous condition or personality disorder.  The RO further noted that a personality disorder is not a disability for which service connection can be established.  Finally, the RO cited post-service VA medical records showing the Veteran sought treatment for "self described self destructive behavior" and "requesting family counseling" and noted that there was no medical evidence showing a diagnosis or treatment for any nervous condition or personality disorder.

The evidence of record at the time of the March 1995 denial consisted, in relevant part, of the Veteran's service treatment records and post-service VA medical evidence.  

The Board has thoroughly reviewed the evidence that has been added to the record since the March 1995 decision.  This evidence consists, in pertinent part, of mental health treatment records from the New Hampshire Department of Corrections from December 2004 through November 2011.  Several of these records note a diagnostic impression of paranoid personality disorder.  The Board does not dispute that these records constitute competent evidence of a current personality disorder.  

This evidence is new in that no personality disorder had been diagnosed at the time of the March 1995 rating decision.  It is not material, however, in that, while it does relate to an unestablished fact necessary to substantiate the Veteran's claim, it does not raise a reasonable possibility of substantiating the claim.  

Because service connection for a personality disorder is precluded by law, new evidence of a current personality disorder diagnosis does not raise a reasonable possibility of substantiating the claim.  Accordingly, the law as applied to the undisputed facts is dispositive, and the claim fails because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a personality disorder.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Veteran has claimed entitlement to service connection for visual deficits.  In his March 1998, he reported that he has a peripheral vision problem and cataracts, and he noted that "my eyes are correctable to 20/20 vision,".  He has cited three possible etiologies for these disabilities: (1) a May 1990 physical assault "in which my right eye was pushed into my skull," (2) an injury to the left side of his forehead, and (3) depletion of his eyesight as a result of having been a radar operator for 11 years.

In terms of in-service disability, the Veteran's September 1980 enlistment examination indicates that he had refractive error in both eyes.  His service treatment records show continued indications of refractive error.  An undated examination report, apparently for the National Guard, shows generalized constriction of the visual fields of both eyes and questionable early left eye cataract.  

Following service, but prior to his filing of the service connection claim in March 1998, a December 1997 private eye examination report shows visual field constriction. 

In terms of a current eye disability, the record contains a few reports of eye treatment that the Veteran received since the time of his original March 1998 claim.  This evidence includes an October 2004 private optometry record that found no current eye disability.  

An October 2007 New Hampshire Department of Corrections medical record notes that the Veteran sought treatment after claiming to have a virus in his eye.  He reported seeing a floating image in his right eye.  On examination, his eyes were clear and his pupils reacted to light.  No objects were noted in the eye.  No diagnosis was given.  

Another New Hampshire Department of Corrections medical record that appears to be from November 2007 notes that the Veteran reported "seeing shapes" in his eyes.  On examination, the Veteran was tender to palpation of the globes.  His left eye had a floater that was seen on the lens.  His right eye had "grounds [with] abnormal blood vessels ? cholesterol blockage."  The assessment was of an "Irregular eye exam / Abnormal Vision."  It was suggested that the Veteran have a "PSA Eye exam ASAP."  

Also of record is a January 2008 eye care record containing normal findings.  His visual acuity was noted to be 20/25 in the right eye and 20/30 in the left eye.  The Veteran was assessed as having good visual acuity, and it was recommended that he have a routine follow-up in two years.

The Veteran underwent a VA examination in June 2011.  The record describes the Veteran's report of having been struck on the right side of the eye when helping another soldier in a fight.  It notes that, since being struck, "he reports redness on the right side of the eye off and on and irritation of the right eye."  It also notes that the Veteran complained of bilateral blurry vision and of redness on the outside corner of the right eye, that he reported having been struck by barbed wire on the left eye as a child.  He reported a history of floaters, which are variable but stable and longstanding.  He denied flashes, double vision, or eye surgery.  The examiner conducted an eye examination, which noted that "[e]ntering acuities are 20/25 right eye, 20/30 left eye without correction at distance."  The remaining findings of this examination are thoroughly detailed in the examination report.  

Following the above, the examiner found "no visual deficits," noting that the Veteran "has normal visual function in both eyes."  The examiner noted the Veteran's history of right eye trauma in service but found no long-term sequelae of the trauma.  The examiner also found that the Veteran's red eyes and ocular irritation were being caused by meibomian gland dysfunction, but that "[t]here is no evidence from his records that he had this while in the service."  Finally, the examiner found a corneal scar in the left eye.  The examiner noted that this injury pre-dated the Veteran's service and that "[i]t is unlikely that it has progressed during his service."  The examiner's rationale was that the Veteran's vision would not be correctable to 20/20 if the corneal scar had progressed.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds that the June 2011 VA examination report is highly probative to the question of whether the Veteran has a current visual deficit that is linked to his military service.  The Board notes that the VA examiner who conducted this examination is an optometrist who possesses the necessary medical expertise to provide the requested opinion.  In addition, this opinion is based in part on the examiner's personal examination and interview of the Veteran.  In addition, detailed descriptions of his examination findings and the Veteran's pertinent medical history are reported.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report provides clear diagnoses and persuasive rationale for any etiology opinions, specifically describing the nature of the current disabilities and the findings that justify the negative opinions.

Based on the above, the Board finds that entitlement to service connection for visual deficits must be denied.  In denying this claim, the Board notes that the most probative evidence of record, the June 2011 VA examination report, diagnoses no visual deficits and provides negative etiology opinions for any current diagnoses.  

With respect to the remaining findings, the June 2011 VA examiner's impressions expressly note that there were no long-term sequelae to the Veteran's reported in-service right eye trauma, and that there was no current physical evidence of trauma to the right eye.  In the absence of a current disability, service connection for residuals of a right eye trauma may not be granted.  See Brammer, supra.

While the examiner did find a corneal scar in the left eye due to childhood trauma, the examiner found that the fact that the Veteran's vision is correctable to 20/20 makes it unlikely that this injury progressed during service.  There is no medical opinion of record to contradict the opinions of the June 2011 VA examiner.

With respect to the meibomian gland dysfunction diagnosis, the VA examiner found that that there is no evidence that the Veteran had this disability while in service.  The Board notes that the Veteran's service treatment records do not reflect that he ever complained of, or sought treatment for, symptoms associated with meibomian gland dysfunction, to include redness, irritation, or dry eyes, while in service.  Again, there is no contradictory medical opinion of record.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between current visual deficits and his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to assert a causal link between any current corneal scarring and service.  Furthermore, the Veteran, as a layperson, is not competent to link a bilateral meibomian gland dysfunction to an in-service trauma to the right eye area.

Of particular relevance in this case, the Board finds that the Veteran's claim that he has visual deficits which are related to his work as a radar operator in service lacks probative value.  The Veteran is not competent to diagnose himself with an eye disorder.  See id.  

In summary, the Board finds that a preponderance of the evidence is against finding a link between a current visual deficit and the Veteran's military service.  To the extent that the Veteran argues service connection for refractive error, the Board notes that this is not a disability for VA purposes.  See 38 C.F.R. § 3.303(c).  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a visual deficit is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for alcoholism is reopened.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence not having been received, the claim of entitlement to service connection for a personality disorder is not reopened.

Entitlement to service connection for visual deficits is denied.  


REMAND

The Veteran claims to have PTSD based on a personal assault in service.

Having reopened the Veteran's claims of entitlement to service connection for alcoholism and PTSD, the Board must now remand these issues for further development before it may adjudicate these claims on their merits.  

In November 2006, the Board remanded the alcoholism and PTSD claims so that the Veteran could be provided proper notice on how to reopen the new and material evidence claims pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

After proper notice was provided in April 2012, VA attempted to arrange for the Veteran to undergo a PTSD examination.  This examination was scheduled for April 2012, and notice of this examination was sent to the Veteran at his last known address.  In scheduling this appointment, the RO acknowledged the difficulties that were associated with arranging for an examination of an incarcerated Veteran.  The Veteran did not attend the scheduled examination.  His claims were again denied (each denial being based on findings of no new and material evidence) and were returned to the Board.

When entitlement to a benefit cannot be established in an original compensation claim without a current VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a),(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

In October 2012, VA received a letter from the Veteran in which he reported that he had been granted parole and was awaiting being moved to a halfway house.  He stated that he would like to have his PTSD examination rescheduled and noted that he should be able to report for an examination in March 2013.  

The Board finds that the Veteran has demonstrated good cause for his failure to report to the scheduled examination.  Given that the impediments that were caused by the Veteran's incarceration have been removed, the Board finds it appropriate to remand the alcoholism and PTSD claims in order to give the Veteran another opportunity to attend a psychiatric disorders examination.  

Finally, the Board notes that the Veteran's most recent address of record is from one of the correctional facilities at which he was housed.  While the Veteran has generally kept VA apprised of his mailing addresses, it does not appear, at the moment, that VA has a current address at which to reach the Veteran.  The Board thus considers it necessary to locate a current address for the Veteran prior to conducting any of the required development.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain the Veteran's current mailing address.  Such measures should include contacting the Veteran's accredited representative and any appropriate offices at the New Hampshire Department of Corrections.  In this regard, the Veteran is in receipt of VA compensation benefits which may be mailed to him.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of his claimed alcoholism and PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Following review of the record and examination of the Veteran, the examiner should respond to the following:

a.)  The examiner should take a detailed history of the Veteran's claimed service stressor.  In this regard, the Veteran claims that he was in an altercation and service records show that he suffered abrasions and lacerations to the face and he complained of wrist pain in January 1983.

b) The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, expressly diagnosing or ruling out alcoholism and PTSD.

c.) If PTSD is diagnosed, the VA examiner should identify the stressor which has caused such diagnosis.

d)  The examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has PTSD which is due to his military service, to include as due to an in-service altercation or any other service stressor.  

e.)  If the Veteran is found to have PTSD that is at least as likely as not related to service, and if the Veteran is diagnosed with alcoholism, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that alcoholism is secondary to such PTSD.  In other words, the examiner should give an opinion as to whether PTSD caused or aggravates (increases the severity) of alcoholism.  If aggravation is found, the examiner should identify that aspect of the disease which is due to such aggravation.

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  In adjudicating the claim of service connection for PTSD based on a personal assault, the AMC/RO should ensure that the provision of 38 C.F.R. § 3.304(f)(5) have been followed.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


